DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner note: Prior to instant Office action, the examiner had communication with the applicant’s representative regarding an Examiner’s Amendment to place the case in condition for allowance. During subsequent and further search and examination, the examiner identified prior art to address the claim limitations. Therefore the instant Office action is issued accordingly with the identified prior art.
Claim Objections
Claims 5, 11, 14, 22,17 objected to because of the following informalities: 
•	Claim 5 line 5, claim 17 line 8: “UEs” → “User equipment (UE)s”
•	Claim 11 line 3, claim 14 line 7, claim 22 line 6: “UE” → “User equipment (UE)”
•	Claim 17 line 7: “TNL associations” → “Transport Network Link (TNL) associations”
•	Claim 22 line 5:  “TNL binding” → “Transport Network Link (TNL) binding”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 8-10 14, 18, and 21  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8, 14, 18 is rejected for being unclear, thus indefinite. It is unclear whether “TNL associations” in claim 8 line 3 refers to claim 1 line 5 or refers to itself. Similar issues occur in claim 14 line 3, claim 18 line 3 and claims 9-10 and 21 are rejected for being dependent on the rejected claims.
Claim 18 is rejected for being unclear, thus indefinite. It is unclear whether “the AMF configuration update” in line 5 refers to claim 18 lines 3-4 “an AMF configuration update message” or “an AMF configuration update”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims13-16 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a “computer-readable storage medium” which is not explicitly defined and can further be directed to a signal per se.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by TS 23.501: Way forward and Solution for change of AMF / Control of N2 persistence (herein after TS 23.501).

Regarding claim 22, TS 23.501 teaches an apparatus of a Next Generation (NG) core network device configured for an Access and Mobility Management Function (AMF) with an NG-Radio Access Network (NG-RAN) node, the apparatus comprising:
processing circuitry (page 5 lines 15 -20 “AMF”) configured to:  
todetermine a binding update associated with a first TNL binding for a first UE associated with the NG-RAN node (page 5 lines 15 -20 “The RAN creates an N2AP UE-TNLA-binding for the UE by randomly selecting a TNL association from the available TNL associations for the selected GUAMI and forwards the UE message to the AMF via the selected TNL association”);
 generate a TNL binding update to update or release TNL associations (page 5 lines 29-39 “The AMF may decide to modify the N2AP UE-TNLA-binding, i.e. may select a different TNL association for the UE”): and initiate communication of the TNL binding update to the NG- 15RAN node (page 5 lines 29-39 “The RAN stores the modified N2AP UE-TNLA-binding for future N2 messages for the UE”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 6, 8, 12- 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over TS 23.501 in view of Yu et al.(US20200029322 herein after Yu).

Regarding claim 1, TS 23.501 teaches an apparatus of a Next Generation (NG) core network device configured for an Access and Mobility Management Function (AMF) with an NG-Radio Access Network (NG-RAN) node, the apparatus comprising: 
processing circuitry configured to:
 access a plurality of Transport Network Link (TNL) associations (page 4 lines 28 -35 “support one or multiple TNL associations per GUAMI … AMF shall be able to request the gNB to add or remove TNL associations to a GUAMI”, page 4 lines 15-20 “An AMF shall support at least one AMF ID … Globally Unique AMF ID (GUAMI) “) ;
 generate an AMF configuration update using the TNL associations (page 5 lines 29 -39 “The AMF may decide to modify the N2AP UE-TNLA-binding”), the AMF configuration update comprising AMF transport layer address information (page 5 lines 29 -39 “The AMF may decide to modify the N2AP UE-TNLA-binding”) for the plurality of TNL associations (page 4 lines 28 -35 “support one or multiple TNL associations per GUAMI … AMF shall be able to request the gNB to add or remove TNL associations to a GUAMI”, page 4 lines 15-20 “An AMF shall support at least one AMF ID … Globally Unique AMF ID (GUAMI) “);
 and initiate transmission of the AMF configuration update comprising the AMF transport layer address information to the NG-RAN node (page 5 lines 29-39 “The RAN stores the modified N2AP UE-TNLA-binding for future N2 messages for the UE”);
TS 23.501 does not teach  
and an interface coupled to the processing circuitry configured to communicate the AMF configuration update from the processing circuitry to the NG-RAN node.
However, Yu teaches and an interface (e.g. Fig 9  “903 Network interface”)  coupled to the processing circuitry (e.g. Fig 9  “902 Processor”)  configured to communicate the AMF configuration update from the processing circuitry (e.g. Fig 9  “902 Processor”)   to the NG-RAN node([0120] “sending, by the core network device, a configuration update message to the access network device”, [0010] “Optionally, the core network device may be an AMF node”, [0011] “the access network device may be a RAN node”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified TS 23.501 to incorporate the teachings of Yu. One of ordinary skill in the art would have been motivated to make this modification in order to minimize signaling overhead ([0108] of Yu).


Regarding claim 13, TS 23.501 teaches 
 cause the NG core network device to perform operations for an Access and Mobility Management Function (AMF) in communication with an NC-Radio Access Network (NG-RAN) node (page 5 lines 8 – 20 “ The AMF may decide to modify the N2AP UE-TNLA-binding, i.e. may select a different TNL association for the UE. The RAN stores the modified N2AP UE-TNLA-binding for future N2 messages for the UE”), the operations configuring the NG tocore network device to: 
access a plurality of Transport Network Link (TNL) associations (page 4 lines 28 -35 “support one or multiple TNL associations per GUAMI … AMF shall be able to request the gNB to add or remove TNL associations to a GUAMI”, page 4 lines 15-20 “An AMF shall support at least one AMF ID … Globally Unique AMF ID (GUAMI) “),
 the plurality of TNL associations comprising addresses available to the NG-RAN node (page 5 lines 15 -20 “The RAN creates an N2AP UE-TNLA-binding for the UE by randomly selecting a TNL association from the available TNL associations for the selected GUAMI”);
 generate an AMF configuration update using the TNL associations (page 5 lines 29 -39 “The AMF may decide to modify the N2AP UE-TNLA-binding”),
 the 15AMF configuration update comprising AMF transport layer address information (page 5 lines 29 -39 “The AMF may decide to modify the N2AP UE-TNLA-binding”) for the plurality of TNL associations page 4 lines 28 -35 “support one or multiple TNL associations per GUAMI … AMF shall be able to request the gNB to add or remove TNL associations to a GUAMI”, page 4 lines 15-20 “An AMF shall support at least one AMF ID … Globally Unique AMF ID (GUAMI) “);
 and initiate transmission of the AMF configuration update comprising the AMF transport layer address information to the NG-RAN node (page 5 lines 29-39 “The RAN stores the modified N2AP UE-TNLA-binding for future N2 messages for the UE”).

TS 23.501 does not teach a computer-readable storage medium comprising
 instructions that, when executed by one or more processors of a Next Generation (NG) core network device.
However, Yu teaches a computer-readable storage medium comprising
 instructions that, when executed by one or more processors of a Next Generation (NG) core network device ([0211] “the memory 904 stores a program 9041. The program 9041 may be executed by the processor 902 to perform the core network device-side).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified TS 23.501 to incorporate the teachings of Yu. One of ordinary skill in the art would have been motivated to make this modification in order to maintain the integrity of the instructions.

Regarding claim 17,  TS 23.501 teaches an apparatus of a Next Generation (NG) core network device configured for an Access and Mobility Management Function (AMF) with an NG-Radio Access Network (NG-RAN) node, the apparatus comprising:
processing circuitry configured to (page 5 lines 15 -20 “AMF”):
 an initial set of TNL associations for addresses available to UEs served by the NG-RAN node (page 4 lines 28 -35 “support one or multiple TNL associations per GUAMI … AMF shall be able to request the gNB to add or remove TNL associations to a GUAMI”, page 4 lines 15-20 “An AMF shall support at least one AMF ID … Globally Unique AMF ID (GUAMI) “); the initial set of TNL associations for addresses available to UEs served by the NG-RAN node (page 4 lines 28 -35 “support one or multiple TNL associations per GUAMI … AMF shall be able to request the gNB to add or remove TNL associations to a GUAMI”, page 4 lines 15-20 “An AMF shall support at least one AMF ID … Globally Unique AMF ID (GUAMI) “).
TS 23.501 does not teach decode an NG setup message from the NG-RAN node, [0generate an NG setup response message and initiate communication of the NG setup response message to the NG-RAN node; and  15a memory configured to store
However, Yu teaches  decode an NG setup message from the NG-RAN node (e.g. Fig 4. “401. Connection setup request message”);
  [0generate an NG setup response message (e.g. Fig 4. “402. Connection setup response message”), 
and initiate communication of the NG setup response message to the NG-RAN node (e.g. Fig 4. “402. Connection setup response message”); and  15a memory configured to store (e.g. Fig 9 “Memory 904”, [0146] “the AMF node may query subscription information of the UE”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified TS 23.501 to incorporate the teachings of Yu. One of ordinary skill in the art would have been motivated to make this modification in order to minimize signaling overhead ([0108] of Yu).

Regarding claims 2, 15,  TS 23.501 teaches wherein the AMF transport layer address information comprises an AMF Transport Layer Associations To Add 20information element (IE) (e.g. page 6 lines 10-15 “An AMF shall be able to request the 5G-RAN node to add or remove TNL associations to a GUAMI”).

Regarding claim 3,  16, TS 23.501 teaches wherein the AMF transport layer address information comprises an AMF Transport Layer Associations To Remove information element (IE)  (e.g. page 6 lines 10-15 “An AMF shall be able to request the 5G-RAN node to add or remove TNL associations to a GUAMI”).

Regarding claim 4, TS 23.501 teaches wherein the NG-RAN node selects a TNL address from the plurality of TNL associations to set up an NG interface with the NG core network device (page 5 lines 14-20 “The RAN creates an N2AP UE-TNLA-binding for the UE by randomly selecting a TNL association from the available TNL associations for the selected GUAMI and forwards the UE message to the AMF via the selected TNL association”).

Regarding claim 5, TS 23.501 teaches wherein the processing circuitry is further configured to: 
an initial set of TNL associations for addresses available to UEs served by the NG-RAN node (page 5 lines 8 -15 “Selecting AMFs and TNL associations during Initial Attach … RAN … selecting a TNL association from the available TNL associations for the selected GUAMI “);
and identify an updated list of available addresses as the plurality of TNL associations for the AMF configuration update (page 5 lines 20 -35 “periodic registration update … RAN … selecting a TNL association from the available TNL associations for the GUAMI contained in the UE’s 5G-GUTI”).
TS 23.501 does not teach decode an NG setup message from the NG-RAN node ; 
 	47WO 2018/236624PCT/US2018/037108 generate an NG setup response message ,
initiate communication of the NG setup response message to the NG- 5RAN node;

However, Yu teaches decode an NG setup message from the NG-RAN node (e.g. Fig 4. “401. Connection setup request message”); 
 	47WO 2018/236624PCT/US2018/037108 generate an NG setup response message (e.g. Fig 4. “402. Connection setup response message”),
initiate communication of the NG setup response message to the NG- 5RAN node (e.g. Fig 4. “402. Connection setup response message”);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified TS 23.501 to incorporate the teachings of Yu. One of ordinary skill in the art would have been motivated to make this modification in order to minimize signaling overhead ([0108] of Yu).

Regarding claim 6, TS 23.501 teaches wherein the NG-RAN node comprises toan NG node B (gNB) (page 5 lines 10 -11 “gNB”).


Regarding claim 8, TS 23.501 teaches wherein the processing circuitry is further configured to: generate a TNL binding update to update or release TNL associations (page 5 lines 29-39 “The AMF may decide to modify the N2AP UE-TNLA-binding, i.e. may select a different TNL association for the UE”); and 20initiate communication of the TNL binding update to the NG-RAN node (page 5 lines 29-39 “The RAN stores the modified N2AP UE-TNLA-binding for future N2 messages for the UE”).

Regarding claim 12, TS 23.501 teaches  the plurality of TNL associations (page 4 lines 28 -35 “support one or multiple TNL associations per GUAMI … AMF shall be able to request the gNB to add or remove TNL associations to a GUAMI”, page 4 lines 15-20 “An AMF shall support at least one AMF ID … Globally Unique AMF ID (GUAMI) “).
TS 23.501 does not teach, comprising a memory coupled to the processing circuitry, the memory configured to store.
However, Yu teaches, comprising a memory (e.g. Fig 9 “Memory 904”)coupled to the processing circuitry (e.g. Fig 9  “902 Processor”)  , the memory configured to store (e.g. Fig 9 “Memory 904”, [0146] “the AMF node may query … information of the UE”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified TS 23.501 to incorporate the teachings of Yu. One of ordinary skill in the art would have been motivated to make this modification in order to maintain the consistently of data.


Regarding claim 14, TS 23.501 teaches wherein the operations further configure the NG core network device (page 5 lines 15 -20 “AMF”) to:
 generate a TNL binding update to update or release TNL associations (page 5 lines 29-39 “The AMF may decide to modify the N2AP UE-TNLA-binding, i.e. may select a different TNL association for the UE”); 
and 25initiate communication of the TNL binding update to the NG-RAN node (page 5 lines 29-39 “The RAN stores the modified N2AP UE-TNLA-binding for future N2 messages for the UE”): 
wherein the TNL binding update comprises a request to the NG-RAN node to release a first TNL binding for a first UE (page 5 lines 20 -35 “The AMF may decide to modify the N2AP UE-TNLA-binding…The RAN stores the modified N2AP UE-TNLA-binding for future N2 messages for the UE (until … the N2AP UE-TNLA-binding is updated/released by the AMF)”).

Regarding claim 18, TS 23.501 teaches wherein the processing circuitry is further configured to:
  20identify an updated list of available addresses as TNL associations for an AMF configuration update message (page 5 lines 20 -35 “periodic registration update … RAN … selecting a TNL association from the available TNL associations for the GUAMI contained in the UE’s 5G-GUTI”);
 generate the AMF configuration update using the TNL associations (page 5 lines 29 -39 “The AMF may decide to modify the N2AP UE-TNLA-binding”), 
the AMF configuration update comprising AMF transport layer address information (page 5 lines 29 -39 “The AMF may decide to modify the N2AP UE-TNLA-binding”)  for the TNL associations (page 4 lines 28 -35 “support one or multiple TNL associations per GUAMI … AMF shall be able to request the gNB to add or remove TNL associations to a GUAMI”, page 4 lines 15-20 “An AMF shall support at least one AMF ID … Globally Unique AMF ID (GUAMI) “); 
and  25initiate transmission of the AMF configuration update comprising the AMF transport layer address information to the NG- RAN node (page 5 lines 29-39 “The RAN stores the modified N2AP UE-TNLA-binding for future N2 messages for the UE”).


Regarding claim 19, TS 23.501 teaches comprises a TNL Associations List information element (IE) (page 5 lines 15 -20 “The RAN selecting a TNL association from the available TNL associations for the selected GUAMI”).

Regarding claim 20, TS 23.501 teaches a TNL Associations List To Add IE, and a TNL Associations List To Remove IE. (page 4 lines 28 -35 “support one or multiple TNL associations per GUAMI … AMF shall be able to request the gNB to add or remove TNL associations to a GUAMI”, page 4 lines 15-20 “An AMF shall support at least one AMF ID … Globally Unique AMF ID (GUAMI) “)
Regarding claim 21, TS 23.501 teaches wherein the AMF transport layer address information comprises an AMF Transport Layer Associations To Add information element (IE). (e.g. page 6 lines 10-15 “An AMF shall be able to request the 5G-RAN node to add or remove TNL associations to a GUAMI”)


Claims 7, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over TS 23.501 in view of Yu further in view of 3GPP TS 38.413 V0.1.0 (2017-05) (herein after 3GPP).

Regarding claim 7, TS 23.501 teaches wherein the AMF configuration update is sent by the AMF to transfer updated information (page 6 lines 1-10 “An AMF may inform other CP NFs (e.g. SMF, PCF) immediately or at a later time about a … related interfaces … An AMF shall be able to request the 5G-RAN node to add or remove TNL associations to a GUAMI.”).
TS 23.501 and Yu does not teach for a next generation control plane (NG-C) interface instance.
However, 3GPP teaches wherein the AMF configuration update is sent by the AMF to transfer updated information for a next generation control plane (NG-C) interface instance (page 57 lines 20-24 “ AMF CONFIGURATION UPDATE … This message is sent by the AMF to transfer updated information for an NG-C interface instance. Direction: AMF → gNB”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of TS 23.501 and Yu to incorporate the teachings of 3GPP. One of ordinary skill in the art would have been motivated to make this modification in order to increase the flexibility and robustness of the core network.



Regarding claim 9, TS 23.501 teaches wherein the TNL binding update (page 5 lines 29-39 “The AMF may decide to modify the N2AP UE-TNLA-binding, i.e. may select a different TNL association for the UE”).
TS 23.501 and Yu does not teach a TNL information element.
However, 3GPP teaches a TNL information element (page 68 “TNL Information”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of TS 23.501 and Yu to incorporate the teachings of 3GPP. One of ordinary skill in the art would have been motivated to make this modification in order to increase the flexibility and robustness of the core network.


Regarding claim 10, TS 23.501 and Yu does not teach wherein the TNL information element comprises one or more Internet Protocol (IP) addresses.
However, 3GPP teaches wherein the TNL information element comprises one or more Internet Protocol (IP) addresses (page 68 “TNL Information … In this release it corresponds to an IP adress and a GTP Tunnel Endpoint Identifier”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of TS 23.501 and Yu to incorporate the teachings of 3GPP. One of ordinary skill in the art would have been motivated to make this modification in order to increase the flexibility and robustness of the core network.


Regarding claim 11, TS 23.501  teaches wherein the TNL binding update comprises a request to the NG-RAN node to release a first TNL binding for a 30first UE (page 5 lines 20 -35 “The AMF may decide to modify the N2AP UE-TNLA-binding…The RAN stores the modified N2AP UE-TNLA-binding for future N2 messages for the UE (until … the N2AP UE-TNLA-binding is updated/released by the AMF)”).


Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over TS
23.501 in view of 3GPP.

Regarding claim 23, TS 23.501 teaches wherein the TNL binding update for the first UE 
TS 23.501 does not teach one or more Internet Protocol (IP) addresses comprising at least a first IP address (page 5 lines 15 -20 “The RAN creates an N2AP UE-TNLA-binding for the UE by randomly selecting a TNL association from the available TNL associations for the selected GUAMI and forwards the UE message to the AMF via the selected TNL association”).
3gpp teaches one or more Internet Protocol (IP) addresses comprising at least a first IP address (page 68 “TNL Information … In this release it corresponds to an IP adress and a GTP Tunnel Endpoint Identifier”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified TS 23.501 to incorporate the teachings of 3GPP. One of ordinary skill in the art would have been motivated to make this modification in order to increase the flexibility and robustness of the core network.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Callard et al. (US20180270743) teaches a core network device in communication with a RAN node and a plurality of initial TNL association.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FOLLANSBEE whose telephone number is (571)272-3071.  The examiner can normally be reached on M-Th 7:30-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW LAI can be reached on (571)272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/K.T.F./Examiner, Art Unit 2411


/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411